Case 6:20-cv-00006-SEH Document 15 Filed 05/29/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

MARJORY JOHNS and
JOANNE MANCHA,

vs,

ILLINOIS FARMERS

HELENA DIVISION

Plaintiffs,

INSURANCE COMPANY,

Defendant.

 

 

No. CV-20-06-H-SEH

ORDER

On May 1, 2020, Defendant filed a Motion to Dismiss for lack of personal

jurisdiction under Fed. R. Civ. P. 12(b)(2).' Briefs in support and in opposition

were filed.”

The briefs do not address whether Mont. R. Civ. P. 4(b)(1)(B) has

application to or is determinative of the issues before the Court.

 

'Doc. 9.

? Does. 10, 13.
Case 6:20-cv-O00006-SEH Document 15 Filed 05/29/20 Page 2 of 2

ORDERED:

Each party shall have to and including June 12, 2020, in which to file a brief
in support of its position as to the application of Mont. R. Civ. P. 4(b)(1)(B) to the
personal jurisdiction issue before the Court. Optional response briefs may be filed
on or before June 19, 2020.

DATED this 49 @ay of May, 2020.

Aasns Hed tra)

“SAM E. HADDON
United States District Court
